                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

VICTOR GARCIA,

      Plaintiff,

v.                                                            CV No. 20-601 GJF/CG

ALBERT SENA, et al.,

      Defendants.

            ORDER RESETTING RULE 16 SCHEDULING CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled Rule 16 Scheduling

Conference set for Monday, May 3, 2021, at 2:30 p.m., is RESET for Wednesday,

May 26, 2021, at 2:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference

line at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings.

     IT IS SO ORDERED.

                                 ________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
